Citation Nr: 9929887	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disorder 
manifested by back pain.

4.  Entitlement to service connection for a disorder 
manifested by groin pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
August 1983. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for depression, headaches and disorders 
manifested by groin pain and back pain.  

In March 1999, the veteran appeared and offered testimony 
before the undersigned member of the Board sitting at the RO. 
A transcript of the veteran's testimony on that occasion has 
been associated with the claims file.  At this hearing, the 
veteran submitted additional evidence pertinent to his claim, 
accompanied by a waiver of RO review pursuant to the 
provisions of 38 C.F.R. § 20.1304(c) (1998).  


FINDINGS OF FACT

1.  There is no competent evidence tending to demonstrate 
that the veteran's depression, headaches, and/or mechanical 
back pain are linked to disease or injury in service.

2.  No competent medical evidence has been submitted to show 
that the veteran currently has a disability manifested by 
groin pain.



CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
entitlement to service connection for a depressive disorder, 
headaches, a disorder manifested by back pain and/or a 
disorder manifested by groin pain.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  If 
he has not, his appeal must fail and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded except where the evidentiary assertion 
is inherently incredible.  King v. Brown, 5 Vet. App. 19 
(1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims for entitlement 
to service connection for a depressive disorder, headaches, a 
disorder manifested by back pain and/or a disorder manifested 
by groin pain are well grounded. 

Factual Background.

The Board notes that the veteran's service medical records 
associated with his claims file consist of a report of a 
March 1983 X-ray of the veteran's lumbar and cervical spine 
and an August 1983 report of medical history completed by the 
veteran in connection with an apparent service department 
examination for enlistment in the New Jersey National Guard.  
Multiple attempts by the RO to obtain further service medical 
records have been unsuccessful.  Thus, the Board has a 
heightened obligation in this case to explain its findings 
and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

With respect to the available service medical records, the 
March 1983 X-ray report shows that X-rays of the veteran's 
spine were obtained in response to the veteran's complaints 
of low back pain and left arm spasm and paresthesia.  The 
lumbosacral joint spaces were noted on this X-ray report to 
be well maintained, vertebral bodies were in anatomic 
alignment and there was no evidence of spondylolysis or 
spondylolisthesis.  The neuroforamina of the cervical spine 
was found to be widely patent, with normal disc spaces.  
There was no evidence of any abnormality of the vertebral 
bodies.  Significantly, on the veteran's August 1983 report 
of medical history, he denied any past or current history of 
recurrent back pain, head injury, frequent or severe 
headaches, depression, or excessive worry.

Post service VA clinical data consists of VA inpatient and 
outpatient treatment records compiled between June 1988 and 
December 1994 and a report of a VA examination afforded the 
veteran in April 1995.  The VA treatment records reveal 
evaluation, counseling and treatment provided to the veteran 
primarily for problems with polysubstance dependence and 
psychosocial difficulties, to include anxiety and depression.  
The veteran was assessed as having tension headaches in June 
1988.  VA progress notes dated in August 1993 note the 
veteran's complaints of headaches and a history of remote 
head trauma in the second grade.  A computer tomography scan 
of the veteran's head in September 1993 was normal.  In 
October 1993, the veteran presented with complaints of neck 
pain, backache and headaches following a car accident two 
weeks earlier.  Whiplash was the diagnostic impression.  
Major depression, as well as alcohol and cocaine abuse, was 
diagnosed in connection with the veteran's hospitalization at 
a VA medical center beginning in July 1994.  

On his April 1995 VA general medical examination, the veteran 
made no complaints, and findings were negative for any 
abnormality.  On neurological examination, the veteran 
reported a history of cervical and low back pain since a 
motor vehicle accident in 1980.  He stated that his pain 
occurs on an intermittent basis and is also associated with 
head pain.  Objective examination disclosed cervical 
paraspinal spasm and lumbar paraspinal tenderness.  
Mechanical cervical and lumbar pain as well as cervicogenic 
headaches were diagnosed.  On spine examination, the veteran 
related a history of involvement in a motor vehicle accident 
while in service and an accident subsequent thereto.  The 
veteran complained of current back and neck pain.  Objective 
findings were essentially normal except for indications of 
pain on motion of the low back.  X-rays of the lumbosacral 
and cervical spine were reported to be negative.  Chronic low 
back pain was diagnosed.  

A hospital discharge summary received in December 1996 shows 
that the veteran was hospitalized at a private medical 
facility in late 1990 for a cerebrovascular accident with 
right hemiplegia and dysphasia.  

At the time of the hearing the veteran submitted copies of 
service administrative data documenting his difficulty in 
completing formal military training as a motion picture 
camera specialist.  A May 1977 Academic Counseling Record 
indicates that the veteran was "under medication for 
injuries caused by auto accident while on leave between Basic 
Trng and Tech School."  Another record refers to this as a 
back injury.  A Physical Profile Serial Report shows that the 
veteran was provided a temporary (30-day) duty restriction in 
May 1977 as a result of a fracture of a transverse process of 
L1.  

At his March 1999 personal hearing on appeal, the veteran 
described treatment provided to him for depression, which he 
related to his failure to be accepted for service 
reenlistment.  He dated an onset of chronic headaches to a 
car accident in service as well as injuries to his back and 
groin.  With respect to his back and groin, the veteran 
testified that VA physicians had told him that injuries in 
service could have possibly been the cause of his current 
conditions.  

Analysis.

The law provides that service connection may be established 
for a chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology post 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires findings of the existence of a 
current disorder and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran is entitled to a grant of service connection for 
the disorders claimed if they are shown to have had their 
onset in service or otherwise linked by competent medical 
evidence to service.  The United States Court of Appeals for 
Veterans Claims (Court) has made clear that in order to 
establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
or disease contracted in service; and, a link or nexus 
between the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The veteran contends that he was involved in a car accident 
in service and that the disorders for which he now claims 
service connection resulted from injuries sustained in this 
accident.  The available service medical records do not show 
any history of an injury to the veteran.  Furthermore, the 
veteran in a report contemporaneous with service separation 
denied any history of past or present back pain, head injury, 
frequent or severe headaches and depression.  

A service department physical profile, however, does indicate 
that the veteran was given a profile in May 1977 based on a 
fracture of the L1 vertebral body.  Notwithstanding this and 
the findings of mechanical low back pain on VA examination in 
April 1995, for the veteran's claim for a disorder manifested 
by back pain to be well grounded, there would have to be 
competent evidence linking the veteran's current back pain to 
service and the L1 fracture noted therein.  In this case, no 
competent evidence has been presented tending to show that 
any of the disorders for which the veteran is currently 
seeking service connection, to include his currently 
diagnosed back pain, are linked to service and/or events 
therein.  As a lay person, the veteran has no competence to 
give a medical opinion on the diagnosis or etiology of his 
back/groin pain, headaches and/or depression.  While there is 
evidence of back pain, depression and headaches sufficient to 
establish current disability and the veteran has asserted 
continuity of symptomatology from service through the 
present, this evidence is competent only to the extent that 
the veteran has articulated information concerning the 
symptoms he has experienced.  It is not competent with 
respect to matters involving a determination of medical 
causation or diagnosis.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Indeed the medical evidence of record 
indicates an absence of any continuous symptomatology 
referable to the veteran's back pain, headaches and 
depression since service.  Here we note specifically that the 
only medical evidence as to the origin of the veteran's 
current back pain and headaches indicates an etiology (an 
intervening auto accident in October 1993) other than 
service.  

As to the veteran's assertion that a physician told him that 
his back and groin pain were possibly attributed to injuries 
in service, it is pointed out that a lay person's statement 
about what a physician told him cannot constitute medical 
evidence of etiology or a nexus that is generally necessary 
in order for a claim to be well grounded.  A connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it is 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  To be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).

Thus, the veteran's claims for service connection for back 
pain, headaches and depression, absent supporting competent 
evidence tending to show an attribution to service and/or 
events therein, must be denied as not well grounded.

With regard to the veteran's claim for service connection for 
a disorder manifested by groin pain, the clinical record in 
its entirety, to include the veteran's VA examination in 
1996, fails to show any complaints and/or findings referable 
to groin pain.  Testimony elicited from the veteran at his 
hearing in March 1999 before the undersigned Member of the 
Board was essentially to the effect that he had no current 
disability involving his groin.  We note however he suggested 
that such a disability might recur.  In essence, his 
testimony supports the clinical data on file, which discloses 
no disorder manifested by groin pain.  As the veteran has not 
submitted competent evidence to show that he currently has a 
disorder manifested by groin pain, let alone one related to 
service, this claim is also not well grounded.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  In order for the veteran to make 
his claim well grounded, he must submit competent evidence 
showing both the existence of the disorders claimed and 
competent evidence relating these disorders to service.


ORDER

The claims for service connection for a depressive disorder, 
headaches and disorders manifested by back and groin pain are 
denied as not well grounded. 



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

